DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              B.H. The Mother,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D21-1812

                         [December 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 502018DP000532.

  B.H., Lake Worth, pro se.

  Andrew Feigenbaum, West Palm Beach, for Department of Children and
Families.

  Sara Elizabeth Goldfarb and Sarah Todd Weitz, Tallahassee for
Guardian Ad Litem.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.